Citation Nr: 0519441	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  95-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right elbow 
disability.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for a neuropsychiatric 
condition, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to nonservice-connected pension benefits, to 
include extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from March 1970 
to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for neuropsychiatric condition, claimed as PTSD; 
residuals of right elbow trauma; and gastritis, and to 
nonservice- connected pension benefits.  The veteran had a 
personal hearing with a Hearing Officer at the RO in May 
1996.

The veteran requested a Travel Board hearing in October 1997.  
The scheduled June 2000 Travel Board hearing was canceled.  
In June 2000, the veteran requested a hearing before the 
hearing officer at the RO.  He did not report for that 
scheduled August 2001 hearing.  In January 2002, the 
veteran's representative indicated, in pertinent part, that 
the veteran actually wanted a Travel Board hearing. In 
November 2002, the veteran was asked to clarify whether or 
not he wanted a hearing before the Board.  He responded that 
same month that he desired a hearing before a Board member in 
Washington, DC.  That hearing was scheduled for May 6, 2003.  
In April 2003, he wrote to the Board indicating that he was 
unable to travel to Washington, DC and wanted his records 
sent back to Puerto Rico to be scheduled for a Travel Board 
hearing. In May 2003, the Board remanded the veteran's claims 
to have a Travel Board hearing scheduled for him.  The 
veteran failed to appear for his scheduled hearing in June 
2004.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  A right elbow disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3.  Gastritis of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

4.  A neuropsychiatric condition, claimed as PTSD, of 
unspecified etiology is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

5.  The veteran does not have a current diagnosis of PTSD.

6.  The veteran is not currently service-connected for any 
disabilities.

7.  The veteran has three nonservice-connected disabilities, 
dysthymic disorder rated as 10 percent disabling, chronic 
gastritis rated as 10 percent disabling, and residuals of 
right elbow trauma rated as noncompensable (zero percent) 
disabling with a total combined rating of 20 percent for all 
nonservice-connected disabilities.

8. The veteran was born in November 1951, has a high school 
education, and has work experience in a U.S. Post Office, 
private companies, and a VA Medical Center.

9. The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.


10.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.

11.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A neuropsychiatric condition, claimed as PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 4.125(a) (2004).

4.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders -- including psychoses -- may be presumed 
to have been incurred during service when manifested to a 
compensable degree within a specified time (usually one year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  Consideration for presumptive service 
connection for such diseases and disorders requires a minimum 
of 90 days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's dates of 
verified active service indicate that he is entitled to be 
considered for presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his complaints in the October 1997 hearing 
transcript that he suffers from a current psychiatric, 
stomach, and right elbow disabilities due to events incurred 
during active service.  His opinion alone, however, cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 with respect to the relationship between events 
incurred during service and his current complaints.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Entitlement to Service Connection for Right Elbow Disability

The veteran contends that he currently suffers from a right 
elbow disability that was incurred during active service and 
that service connection for his right elbow disability is 
warranted.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for entitlement to service connection for a 
right elbow disability must fail.

In this case, competent medical evidence of record does not 
show that the veteran suffers from a current right elbow 
disability etiologically related to his active service.  
Service medical records do not reflect that the veteran 
suffered from a right elbow injury while in service.  
Further, a June 1994 VA examination report showed no 
pathologic findings except mild deformity of the right elbow 
joint, status post old trauma residuals.  In addition, the 
veteran specifically indicated in the examination report that 
he had suffered from a right elbow dislocation after an 
elevator accident in 1972 after separation from active 
service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for a 
right elbow disability is not warranted.

Entitlement to Service Connection for Gastritis

The veteran contends that he currently suffers from gastritis 
that was incurred during active service and that service 
connection for gastritis is warranted.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for entitlement 
to service connection for gastritis must fail.


Service medical records do not reflect that the veteran 
suffered from gastritis while in active service.  A June 1994 
VA examination report listed a diagnosis of chronic 
gastritis.  However, none of the competent medical evidence 
of record shows that the veteran's current disability of 
gastritis is etiologically related to his active service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for 
gastritis is not warranted.

Entitlement to Service Connection for a Neuropsychiatric 
Condition

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2004).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2004).

The Board notes that the veteran's claim was filed in October 
1993 and that 38 C.F.R. 3.304(f) was amended effective March 
7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault and do not materially affect the 
case now under consideration by the Board.  Consequently, the 
amendments do not materially affect the case now under 
consideration by the Board.  Although the RO has not 
considered the amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's consideration 
of the claim, as these amendments do not affect this case.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)(when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for a neuropsychiatric 
condition, including PTSD.  Private hospital treatment 
records dated between November 1990 and May 1992 show that 
the veteran was voluntarily treated on multiple occasions for 
cocaine and heroin dependency as well as a depressive 
disorder, NOS (not otherwise specified).  A September 1991 VA 
treatment note indicated that the veteran complained of 
problems at work and home due to drug and alcohol abuse.  A 
June 1994 VA examination report contains diagnoses of 
substance use disorder, mixed substance dependence in partial 
remission, and depressive disorder, NOS.  Further, two VA 
psychiatrists (members of the VA psychiatric board) opined 
that the symptomatology presented by the veteran did not 
fulfill any of the diagnostic criteria for a diagnosis of 
PTSD.  In a March 1997 VA examination report, two VA 
psychiatrists reviewed the veteran's claims file and examined 
the veteran.  Again, it was determined that the veteran 
suffered from only mixed substance use disorder, in partial 
remission, and depressive disorder, NOS.         

The Board acknowledges that the veteran maintains that he 
suffers from PTSD due to events that occurred during active 
service.  As discussed above, statements from the veteran can 
be used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  The Board finds that the medical evidence of record, 
which does not indicate that the veteran currently suffers 
from PTSD or any neuropsychiatric condition etiologically due 
to active service, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a neuropsychiatric condition, to include PTSD.  
As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2004).  In this case, medical evidence of 
record does not show that the veteran has a diagnosis of 
PTSD.  In addition, none of the medical evidence of record 
shows that the veteran suffered from a neuropsychiatric 
condition during active service or currently suffers from a 
neuropsychiatric condition due to active service.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for a 
neuropsychiatric condition, to include PTSD, is not 
warranted.

II.  Entitlement to Nonservice-Connected Pension Benefits

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521 (West 2002).  The 
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

In this case, the veteran served on active duty in the Army 
from March 1970 to October 1971, including service in the 
Republic of Vietnam.  In October 1993, the veteran filed the 
present claim seeking entitlement to a VA non-service-
connected pension.  Service personnel records indicate that 
the veteran was born in 1951, and therefore does not qualify 
for pension under 38 U.S.C.A. § 1513 (West 2002).  Based on 
his testimony in the May 1996 personal hearing transcript, 
the veteran does not receive Social Security Administration 
disability benefits, which is another basis for finding 
permanent and total disability for VA pension purposes under 
38 U.S.C.A. § 1502 (West 2002).  

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of the his own willful misconduct.

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§§ 3.340(b), 4.15 (2004).  One way for a veteran to be 
considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test of 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2004).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2004).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) 
(2004).

The veteran is not currently service-connected for any 
condition.  The Board acknowledges that VA examination 
reports dated in June 1994 and March 1997 as well as private 
hospital treatment records show the veteran was diagnosed 
with chronic gastritis, depressive disorder NOS, and mild 
deformity of the right elbow joint, status post old trauma 
residuals.  His nonservice-connected disabilities include: 
dysthymic disorder (rated 10 percent disabling); chronic 
gastritis (rated 10 percent disabling); and residuals of 
right elbow trauma (rated as zero percent disabling).  The 
combined rating for all disabilities, under the combined 
ratings table in 38 C.F.R. § 4.25 (2004), is 19 percent.  The 
VA examination reports and private treatment records also 
indicate that the veteran suffers from a mixed substance use 
disorder.  However, drug abuse and alcohol abuse are not 
deemed a disability for VA compensation and pension purposes 
as they are considered as due to one's own willful 
misconduct.  See 38 C.F.R. § 3.3 (2004).  The ban on 
compensation for disability resulting from abuse of alcohol 
or drugs in 38 U.S.C.A. §§ 1110, 1131, does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  See also 
VAOPGCPREC 7-99 (holding that a substance abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of VA 
benefits).  However, the veteran does not have a service-
connected disability, and this limited exception does not 
apply.  

Evidence of record does not demonstrate that the veteran is 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  In light of the above findings, it is evident 
that the veteran does not have a single disability that is 
totally disabling.  After using the combined rating schedule 
under 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 20 percent disabling. Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes.  In addition, the veteran 
does not have disabilities, which would meet the "average 
person" test for permanent and total disability.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.16 (2004).  

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  In 
the June 1994 VA examination report, the veteran indicated 
that after separation from service he had worked at a U.S. 
Post Office, a private company, and finally at the VA Medical 
Center (VAMC).  The veteran also stated that he had left his 
job at the VAMC in 1992.  In the May 1996 hearing transcript, 
the veteran testified that he had completed high school and 
had taken some classes at a Community Technological College.  
The veteran also noted that since leaving his job at the VAMC 
in 1992, he had applied for factory work and had been 
employed from October 1995 to January 1996 with General 
Electric until the work contract had expired.  Objective 
evidence of record does not show that the veteran is 
unemployable by reason of disability, age, education, and 
occupational history.  In fact, based on his own testimony in 
the May 1996 hearing transcript, the veteran left work in 
1992 to seek treatment for drug use.  In the May 1996 hearing 
transcript, the veteran specifically stated that he had 
applied for employment after seeking treatment in 1992, but 
did not know why he was unsuccessful in being employed.  


As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to nonservice-connected 
pension benefits is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issues of entitlement to service 
connection for right elbow disability, gastritis, and a 
neuropsychiatric condition (claimed as PTSD) as well as 
entitlement to nonservice-connected pension benefits have 
been satisfied.  The RO sent the veteran a letter in July 
2001 as well as issued a statement of the case (SOC) dated in 
June 1995 and a supplemental statement of the case (SSOC) 
dated in August 1997.  The Board finds that the VCAA notice 
requirements have been satisfied with respect to the claims 
before the Board on appeal.  With regard to requirement (1), 
above, the Board notes that the VCAA notice letter sent by 
the RO in July 2001, as well as the rating decision, SOC and 
SSOC, informed him what was needed to establish entitlement 
to service connection and to nonservice-connected pension 
benefits.  With regard to requirements (2) and (3), the RO's 
July 2001 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  Finally, with respect to 
requirement (4), the July 2001 VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession); the Board finds, 
however, that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims throughout 
the claim and appeal processing.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2001 letter from the RO was 
sent to the veteran after the RO's August 1994 rating 
decision that is the basis of the veteran's appeal.  In this 
case, the VCAA was enacted after the original AOJ 
adjudication of the claim in 1994.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).   The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

In this case, the Board notes that the July 2001 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the July 2001 letter did not list a 
specific time period for the veteran to respond, under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the July 2001 letter.                 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the June 2001 letter sent by the RO.   The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for entitlement to 
service connection for right elbow disability, gastritis, and 
a neuropsychiatric condition, claimed as PTSD, as well as 
entitlement to nonservice-connected pension benefits.   In 
addition to service medical and personnel records, VA has 
obtained VA and private treatment records identified by the 
veteran as well as VA examination reports.  The Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to service connection for right elbow disability 
is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for a neuropsychiatric 
condition, claimed as PTSD, is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


